United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
U.S. POSTAL SERVICE, LEGREE DANIEL
PROCESSING & DISTRIBUTION CENTER,
Harrisburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-678
Issued: July 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 6, 2014 appellant filed a timely appeal from a September 24, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
further merit review. As more than 180 days elapsed from the last merit decision of
September 28, 2012 to the filing of this appeal, pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction
over the merits of this claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 18, 2012 appellant, then a 44-year-old mail handler, filed a traumatic injury
claim alleging a work-related injury on March 17, 2012. In a March 21, 2012 statement, she
alleged injury to her right knee. Appellant submitted factual information and medical evidence.
The employing establishment controverted the claim.
By letter dated May 10, 2012, OWCP advised appellant of the deficiencies in her claim.
It requested additional factual and medical evidence, which appellant submitted.
By decision dated June 13, 2012, OWCP denied the claim on the grounds that fact of
injury had not been established. It found that the evidence failed to establish that a work-related
incident occurred on the claimed date of March 17, 2012.
Appellant requested reconsideration and submitted additional factual and medical
information. By decision dated September 28, 2012, OWCP denied modification of its June 13,
2012 decision. It found that there were inconsistencies concerning the date of injury and the
specific job duties appellant was performing at the time of the injury that cast serious doubt on
the validity of her claim. OWCP noted that appellant appeared to be claiming a February 18,
2012 work injury, which was separate from the current claimed incident of March 17, 2012.
Also no firm medical diagnosis was provided in any of the reports of record and there was no
mention of any injury in those reports.
Appellant requested reconsideration on August 24, 2012. She submitted a 10-page
Employee Everything Report for the pay period April 1 to August 2, 2012 along with duplicative
evidence of record.
By decision dated November 19, 2012, OWCP denied reconsideration. It found that the
the evidence received was not relevant to the issue of fact of injury as it did not clarify the
specific job duties that caused the injury on March 17, 2012.
On July 11, 2013 appellant requested reconsideration. No additional evidence was
submitted. By decision dated July 22, 2013, OWCP denied reconsideration without reviewing
the merits of the case.
On September 17, 2013 appellant requested reconsideration on an appeal request form.
By decision dated September 24, 2013, OWCP denied reconsideration without reviewing
the merits of the case.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.5
ANALYSIS
The underlying issue on reconsideration is whether appellant submitted sufficient
evidence relevant to establishing the alleged March 17, 2012 incident.
Appellant’s
September 17, 2013 request for reconsideration did not allege or demonstrate that OWCP
erroneously applied or interpreted a specific point of law. Consequently, appellant was not
entitled to a review of the merits based on the first and second above-noted requirements under
20 C.F.R. § 10.606(b)(2).
The Board also finds that she did not provide any relevant or pertinent new evidence
warranting the reopening of the case on the merits. The information related to the retention of
and withdrawal of counsel is not relevant to the issue of whether the March 17, 2012 incident
occurred as alleged. Thus, this information is insufficient to reopen appellant’s claim for further
merit review.
The Board finds that appellant did not show that OWCP erroneously interpreted a
specific point of law, advance a relevant legal argument not previously considered or constitute
relevant and pertinent new evidence not previously considered by OWCP. Appellant did not
meet any of the regulatory requirements and OWCP properly declined to reopen her claim for
further merit review.6
On appeal, appellant argues the merits of her case. However, as noted, the Board does
not have jurisdiction over the merits of the case. Appellant may submit the additional evidence
2

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006); A.K., Docket No. 09-2032 (issued
August 3, 2010) (when an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration without reopening the
case for a review on the merits).

3

to OWCP with a formal, written request for reconsideration under 5 U.S.C. § 8128(a) and 20
C.F.R. § 10.606.7
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for merit review under
5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 24, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 7, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

See A.L., Docket No. 08-1730 (issued March 16, 2009).

4

